Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,3,10,11,12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, and 5 of copending Application No. 17/410,133 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.
Regarding claim 1, in the reference claim 1, the second BMC is the one being woken up, whereas in the instant application, the first BMC is the one being woken up. This is merely a difference in naming, as the functionality is identical between the two applications.
Regarding claim 2, it is identical to the reference claim 2.
Regarding claim 3, it is identical to the reference claim 5.
Regarding claims 10-12, they are the method claims that the system of claims 1-3 implement and are rejected for the same reasons. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190166032 A1 (Inbaraj) in view of  US 20130212413 A1 (Berndt) and US 20200097057 A1 (Tseng).
Regarding claim 1, Inbaraj teaches
An apparatus, comprising: a communications interface; and a management server(fig 1:108,178;par 23 “FIG. 1 is a diagram illustrating a system 100 including computing racks 112-1 to 112-n and a pod manager 178 in communication over a network 108.” ) comprising circuitry configured to:
access a first server and a second server through the communications interface(fig 4:”REST”,230; par 62 “In certain configurations, the pod manager 178 may utilize a manageability FW API 440 (firmware), which is a Representational State Transfer (REST)-based API, to access to the configurable computing resources at the computing racks 112-1 to 112-n.”), wherein:
the first server is to include a first baseboard management controller (BMC) and a first operating environment including a first motherboard and a first processor(fig 4:252,230; par 54 “In certain configurations, the PSME 232 may be responsible for drawer identification management and for communicating with the BMC 252 and the MMC 242 perform node-level management.”); and
a second server is to include a second BMC and a second operating environment including a second motherboard and a second processor(fig 4:252,230; par 54 “In certain configurations, the PSME 232 may be responsible for drawer identification management and for communicating with the BMC 252 and the MMC 242 perform node-level management.”);
determine that additional resources are needed for execution by a system including the servers(par 61 “In certain configurations, the pod manager 178 may include a resource manager 401 that includes logic and/or features capable of allocating these disaggregated physical elements ( e.g., the compute modules 126, the memory modules 132, the storage modules 138, the network modules 144) responsive to a request from a cloud service 410 to allocate configurable computing resources to a composed node to implement or execute a workload that may be associated with the cloud service 410.”);
wherein the first operating environment is powered down and the first BMC is powered(par 54 “The PSME 232 may also provide individual node reset support including power on and power off of the drawer and modules ( e.g., the module 240 and the computing blade 250) that are managed by the PSME 232.”);
determine that additional resources for execution by the system from the first server are to be activated(par 78 “The resource-monitoring component 507 continuously monitors resource utilization based on the policies defined for the composed-nodes. When the utilization of resources of a composed-node reaches the upper threshold (s) define by the resource policies, the node-composing component 504 may compose a new composed-node with the same functionality according to a specified template and may provision the new composed-node as a composed-node available to handle new load or load of the over-utilized composed-node.”); and
cause a wake-up signal to be sent to the first BMC, the wake-up signal configured to cause the BMC to wake the first operating environment and to provision the first operating environment(par 78 “When the utilization of resources of a composed-node reaches the upper threshold (s) define by the resource policies, the node-composing component 504 may compose a new composed-node with the same functionality according to a specified template and may provision the new composed-node as a composed-node available to handle new load or load of the over-utilized composed-node. The provisioning includes node composition with appropriate hardware resources as specified in template as well as installing operating system and software components required, starting required services, and integrating the new composed-node as a part of the orchestration software ecosystem.”).
However, although Inbaraj does teach provisioning/composing new nodes, Inbaraj does not specifically go into details about how the nodes are in a standby mode, or how wake-up signals wake operating environments.
On the other hand, Berndt teaches 
An apparatus, comprising: a communications interface; and a management server comprising circuitry(fig 1:102;126;106; par 29 “Referring once again to FIG. 1, the connected standby resource server 104 is coupled to the computer-readable medium 102. The connected standby resource server 104 has at least three power states: online, offline, and connected standby. When "online," the connected standby resource server 104 has a powered up processor, which, for example, enables the device to respond to resource requests;”) configured to:
access a first server(fig 1:104,112; par 29 “Referring once again to FIG. 1, the connected standby resource server 104 is coupled to the computer-readable medium 102. The connected standby resource server 104 has at least three power states: online, offline, and connected standby. When "online," the connected standby resource server 104 has a powered up processor, which, for example, enables the device to respond to resource requests;”) and a second server(fig 1:112; par 52 “In the example of FIG. 1, the resource requesting device 112 is coupled to the computer-readable medium 102.”) through the communications interface, wherein:
the first server is to include a first controller and a first operating environment including a first motherboard and a first processor(par 29 “When "online," the connected standby resource server 104 has a powered up processor, which, for example, enables the device to respond to resource requests; the connection can be referred to as "active." When "offline," the connected standby resource server 104 may or may not be off (with a powered-down processor), but for the purposes of this paper, it is sufficient that the device is unreachable by a notification server (described later).”); and
a second server is to include a second controller and a second operating environment including a second motherboard and a second processor(fig 1:112,106; par 52 “In the example of FIG. 1, the resource requesting device 112 is coupled to the computer-readable medium 102. In a specific implementation, the resource requesting device 112 can check the resource index server 106 to identify a resource. In another specific implementation, the resource requesting device 112 includes the resource index server 106, or a portion thereof ( e.g., a datastore including a resource index and/or resource server state).”);
when additional resources are requested for execution by a system including the servers(par 69 “In the example of FIG. 4, the flowchart 400 continues to module 404 with receiving a request for an item of indexed resources.”);
determine that the first server is in a standby mode, wherein the first operating environment is powered down(fig 1:104; par 29 “When on "connected standby," the connected standby resource server 104 has a powered-down processor, but is capable of being awakened remotely.”);
determine that additional resources for execution by the system from the first server are to be activated(par 69 “In the example of FIG. 4, the flowchart 400 continues to module 404 with receiving a request for an item of indexed resources.”); and
cause a wake-up signal to be sent to the first BMC, the wake-up signal configured to cause the BMC to wake the first operating environment and to provision the first operating environment(fig 4:408,410; par 70 “If it is determined that the state of the resource server is connected standby ( 406-Y), then the flowchart 400 continues to module 408 with waking up the connected standby resource server. When the connected standby resource server has been awakened, the flowchart 400 ends at module 410 with making the resource available.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Inbaraj to incorporate the standby state and wake-up techniques of Berndt.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Inbaraj -- a need for a solution for the issue of how to access resources that are turned off or on standby(Berndt par 2 “Moreover, devices are sometimes turned off, making access to the content or resource impossible in normal circumstances. Even devices that are on can be in a standby state that makes access to content or resources of the device more difficult.”)  -- with Berndt providing a known method to solve a similar problem. Berndt provides “A technique for leveraging cloud resources includes maintaining a resource index in the cloud for a user for a resource that is available on a connected standby device.”(Berndt par 6)
However, neither Inbaraj nor Berndt specifically teaches that the first BMC is powered only through a connection from the apparatus.
On the other hand, Tseng teaches 
An apparatus, comprising: a communications interface; and a management server comprising circuitry(fig 1:4,11; par 13 “For example, in the example depicted in FIG. 1, the baseboard management controller 11 is the master baseboard management controller, the baseboard management controller 21 is the slave baseboard management controller, and the master baseboard management controller 11 is further coupled to the slave baseboard management controller 21 and the power management unit 22.”) configured to:
access a first server(fig 1:2; par 13) and a second server(fig 1:1; par 15 “The master baseboard management controller controls, for each of the servers, operation of the power management unit for power management of the server based on the power management data corresponding to the server. In the example depicted in FIG. 1, the master baseboard management controller 11 controls operation of the power management unit 12 for power management of the server 1 based on the power management data corresponding to the server 1, and controls operation of the power management unit 22 for power management of the server 2 based on the power management data corresponding to the server 2.”) through the communications interface(par 13 “The master baseboard management controller is further coupled to the slave baseboard management controller(s), and to the power management unit(s) of one(s) of the servers that include(s) the slave baseboard management controller(s).”), wherein:
the first server is to include a first baseboard management controller (BMC) and a first operating environment including a first motherboard and a first processor(fig 1:21; par 13 “For example, in the example depicted in FIG. 1, the baseboard management controller 11 is the master baseboard management controller, the baseboard management controller 21 is the slave baseboard management controller, and the master baseboard management controller 11 is further coupled to the slave baseboard management controller 21 and the power management unit 22.”); and
a second server is to include a second BMC and a second operating environment including a second motherboard and a second processor(fig 1:11; par 13 “par 13 “For example, in the example depicted in FIG. 1, the baseboard management controller 11 is the master baseboard management controller, the baseboard management controller 21 is the slave baseboard management controller, and the master baseboard management controller 11 is further coupled to the slave baseboard management controller 21 and the power management unit 22.”);
determine that additional power is needed for execution by a system including the servers(par 16 “In detail, the baseboard management controller controls the application circuit based on the operating information and a respective and predetermined second overload threshold, such that an operating mode of the application circuit is changed when the application circuit is determined by the baseboard management controller to be overloaded.”);
determine that the first server is in a standby mode, wherein the first operating environment is powered down(par 22 “receive and monitor the power management data collected by the master baseboard management controller (The master baseboard management controller transmits the power management data collected thereby to the management computer 4 via the user interface 3.);”) and the first BMC is powered only through a connection from the apparatus(par 23 “control, via the master baseboard management controller, the supply of power to each server and/or each application circuit;”);
determine that additional resources for execution by the system from the first server are to be activated(par 24 “The master baseboard management controller controls the operation of the application circuit of the server that includes the master baseboard management controller based on one of the control commands that is related to the operating information of the application circuit. The master baseboard management controller transmits the rest of the control commands respectively to the slave baseboard management controller(s), and each slave baseboard management controller controls, based on the control command received thereby, the operation of the application circuit of the server that includes the slave baseboard management controller.).”); and
cause a power supply signal to be sent to the first BMC, the power supply signal configured to cause the BMC to modify the first operating environment(par 23 “control, via the master baseboard management controller, the supply of power to each server and/or each application circuit;”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Berndt to incorporate the Baseboard Management Controllers and power management techniques of Tseng.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Berndt -- a need for a solution for the issue of how to handle power management for the activated resources(Tseng par 3 “Although design of server racks has become increasingly complex, the conventional server rack only obtains limited power management data with the current power supply scheme, and therefore can only provide limited power management functions.”)-- with Tseng providing a known method to solve a similar problem. Tseng provides “a server rack that can provide more power management functions.”(Tseng par 4)
 
Regarding claim 2, Inbaraj, Berndt and Tseng teaches 
	The apparatus of Claim 1, 
Berndt further teaches,
wherein the management server is further configured to:
access a third server, the third server including a third BMC and a third operating environment including a third motherboard and a third processor(fig 1:104; par 29 “Referring once again to FIG. 1, the connected standby resource server 104 is coupled to the computer-read able medium 102.”);
determine that the third server is in a normal mode wherein the third operating environment is powered up(fig 1:104; par 29 “The connected standby resource server 104 has at least three power states: online, offline, and connected standby. When "online," the connected standby resource server 104 has a powered up processor, which, for example, enables the device to respond to resource requests;”);
fulfill requests that resources for execution by the system from the first server are to be deactivated(par 76 “When properly programmed, the IOAC-capable network hardware will enable to client (e.g., connected standby resource server) to enter a connected standby state, to be awakened at a later time by the notification server.”); and
cause a signal to be sent to the third BMC to deprovision the determined resources to be deactivated(fig 5:512,514; par 78 “In the example of FIG. 5, the flowchart 500 continues to module 514 with sending a sleep packet at a specified transmission interval. The specified transmission interval is, as was previously mentioned, configurable. It is expected that in some cases, it may be desirable to adjust the transmission interval to ensure proper, better, or optimal functionality for a given network and/or network environment conditions.”).
However, although Berndt provides a way to deactivate resources, Berndt does not specifically teach determining that resources for execution by the system are to be deactivated.
On the other hand, Inbaraj teaches 
wherein the management server is further configured to:
access a third server, the third server including a third BMC and a third operating environment including a third motherboard and a third processor(fig 4:230,252; par 49 “Each module 240 also includes at least one computing blade 250. Each computing blade 250 includes a BMC 252 (baseboard management controller), a ME 254 (management engine), and a BIOS 256 (Basic Input/Output System).”);
determine that the third server is in a normal mode wherein the third operating environment is powered up(par 50 “In particular, the pod manager 178 is responsible for discovery of resources in the computing pod 110, configuring the resources, power and reset control, power management, fault management, monitoring the resources usage. The pod manager 178 interacts with the RMM 120 and the PSME 232 to create representation of the computing pod 110.”);
determine that resources for execution by the system from the first server are to be deactivated(par 83 “In certain configurations, the resource-monitoring component 507 can determine that a particular node of the compute nodes 511(1)- 511(n) is not-utilized and then determines whether that composed-node should be decomposed as defined in the resource policies.”); and
cause a signal to be sent to the third BMC to deprovision the determined resources to be deactivated(fig 5:507; par 84 “The resource-monitoring component 507 and/or the resource manager 401 may accordingly instruct programs or the hypervisor on the composed-node to move the load to other composed-nodes and, then, may decompose the not-utilized composed-node.”).

Regarding claim 3, Inbaraj, Berndt, and Tseng teaches 
The apparatus of Claim 1, 
Berndt further teaches,
wherein the wake-up signal is further configured to cause the first BMC to wake the first operating environment through a power up sequence specific to the elements of the first operating environment.(fig 5:508; par 103 “In lieu of hibernation, the computer can enter a connected standby state that saves a great deal of power, without taking resources of the computer completely offline. The same user may prefer that the computer be unreachable by any device that does not know how to wake it (such as an appropriately configured notification server).”)

Regarding claims 10-12, they are the method claims that the system of claims 1-3 implement and are rejected for the same reasons. 

Claim(s) 4-9, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190166032 A1 (Inbaraj), US 20130212413 A1 (Berndt) and US 20200097057 A1 (Tseng) in view of US 20070180314 A1 (Kawashima).
Regarding claim 4, Inbaraj, Berndt, and Tseng teaches 
The apparatus of Claim 1, 
Inbaraj further teaches,
wherein the management server is further configured to determine that additional resources for execution by the system from the first server are to be activated(par 78 “When the utilization of resources of a composed-node reaches the upper threshold (s) define by the resource policies, the node-composing component 504 may compose a new composed-node with the same functionality according to a specified template and may provision the new composed-node as a composed-node available to handle new load or load of the over-utilized composed-node. The provisioning includes node composition with appropriate hardware resources as specified in template as well as installing operating system and software components required, starting required services, and integrating the new composed-node as a part of the orchestration software ecosystem.”) based upon a determination that a resource usage upper threshold has been met.
However, Inbaraj, Berndt, and Tseng do not specifically teach activated based upon a determination that a third server has been prevented from rebooting due to a security failure.
On the other hand, Kawashima teaches 
A system that detects failures and hands tasks that are to be executed by the failed computer over to the chosen computer of the second computer(par 10 “detecting a failure in one of the computers constituting the first computer system; choosing, based on the cause of the failure and performance information about the computers constituting the second computer system, one of the computers in the second computer system can be used for recovery from the failure; and handing the task that has been executed by the failed computer of the first system over to the chosen computer of the second computer system.”), wherein the management server is further configured to determine that additional resources for execution by the system from the first server are to be activated(par 73 “FIG. 7 shows an example of the backup node priority table 130 that is created from the performance differences among backup nodes of FIG. 6. The backup node priority table 130 holds, for each backup node name ( or identifier) 131, the order of the node's CPU performance in the backup node 300 in a field for a CPU load 132, the order of the node's I/O performance in the backup node 300 in a field for an I/O load 133, the order of the node's communication performance in a field for a communication failure 134, and an order of choosing nodes (servers 430) when a failure occurs in the DBMS in a field for a DBMS failure 135.”) based upon a determination that a third server has been prevented from rebooting due to a security failure(par 73 “FIG. 7 shows an example of the backup node priority table 130 that is created from the performance differences among backup nodes of FIG. 6. The backup node priority table 130 holds, for each backup node name ( or identifier) 131, the order of the node's CPU performance in the backup node 300 in a field for a CPU load 132, the order of the node's I/O performance in the backup node 300 in a field for an I/O load 133, the order of the node's communication performance in a field for a communication failure 134, and an order of choosing nodes (servers 430) when a failure occurs in the DBMS in a field for a DBMS failure 135.” A communication failure is handled similarly to a security failure in this case).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Inbaraj, Berndt, and Tseng to incorporate the error analysis and handling of Kawashima.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Inbaraj, Berndt, and Tseng -- a need for a solution for the issue of how to handle when a node fails -- with Kawashima providing a known method to solve a similar problem. Kawashima provides “a method of controlling computer system switching according to the cause of failure without needing to prepare one standby node for each active node unlike the prior art examples described above.”( Kawashima par 9)
 
Regarding claim 5, Inbaraj, Berndt, and Tseng teaches 
The apparatus of Claim 1, 
However, although Inbaraj, Berndt, and Tseng adjust resources levels depending on resource needs, Inbaraj, Berndt, and Tseng do not specifically teach determining that a server is in a pre-failure state. 
On the other hand, Kawashima teaches 
A system that detects failures and hands tasks that are to be executed by the failed computer over to the chosen computer of the second computer(par 10 “detecting a failure in one of the computers constituting the first computer system; choosing, based on the cause of the failure and performance information about the computers constituting the second computer system, one of the computers in the second computer system can be used for recovery from the failure; and handing the task that has been executed by the failed computer of the first system over to the chosen computer of the second computer system.”),
wherein the management server is further configured to monitor usage information from a plurality of monitored servers to determine that a third server of the monitored servers is in a pre-failure state(claim 14 “predicting a failure in the computers constituting the first computer system by comparing the operating state information against a preset value; identifying, from the operating state information, a cause of the predicted failure and calculating, from the cause of failure, the performance information of the computer that makes recovery from the predicted failure possible; and changing the performance of one of the computers in the second computer system according to the calculated performance information.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Inbaraj, Berndt, and Tseng to incorporate the error analysis and handling of Kawashima.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Inbaraj, Berndt, and Tseng -- a need for a solution for the issue of how to handle when a node is predicted to fail -- with Kawashima providing a known method to solve a similar problem. Kawashima provides “a method of controlling computer system switching according to the cause of failure without needing to prepare one standby node for each active node unlike the prior art examples described above.”( Kawashima par 9)

Regarding claim 6, Inbaraj, Berndt, Tseng, and Kawashima teaches 
The apparatus of Claim 5, 
Kawashima further teaches,
wherein the management server is further configured to activate the first server as a replacement for the third server.(par 68 “The backup node management unit 120 uses a backup node selecting function 121 to determine which node (server 430) in the backup node 300 is to serve as a failover target based on the backup node priority table 130 and failure information. After allocating the backup node that is determined as a failover target to the active node 200, the backup node selecting function 121 deletes information of this backup node from the backup node priority table 130. A backup node activating function 112 sends, to the node in the backup node 300 that is determined as a failover target, information of the failover source node and an instruction to activate the database management system 320.”)


Regarding claim 7, Inbaraj, Berndt, Tseng, and Kawashima teaches 
The apparatus of Claim 5, 
Kawashima further teaches,
wherein the management server is further configured to select the first server from a plurality of candidate replacement servers as a replacement for the third server based on a most closely matching configuration of the first server when compared to the third server. (par 126 “In determining which node in the backup node 300 has the closest spec. to the calculated spec., the backup node selecting function 121 chooses the server 430 that has the lowest spec. (performance) out of the servers 430 in the backup node 300 that satisfy the spec. calculated by the backup node management unit 120.”)

Regarding claim 8, Inbaraj, Berndt, Tseng, and Kawashima teaches 
The apparatus of Claim 5, 
Kawashima further teaches,
wherein the management server is further configured to provision the first server with a same configuration as the third server based on a determination that the third server is in the pre-failure state.(par 126 “In determining which node in the backup node 300 has the closest spec. to the calculated spec., the backup node selecting function 121 chooses the server 430 that has the lowest spec. (performance) out of the servers 430 in the backup node 300 that satisfy the spec. calculated by the backup node management unit 120.”)

Regarding claim 9, Inbaraj, Berndt, Tseng, and Kawashima teaches 
The apparatus of Claim 8, 
Kawashima further teaches,
wherein the management server is further configured to provision the first server with the same configuration as the third server(par 126 “In determining which node in the backup node 300 has the closest spec. to the calculated spec., the backup node selecting function 121 chooses the server 430 that has the lowest spec. (performance) out of the servers 430 in the backup node 300 that satisfy the spec. calculated by the backup node management unit 120.”) before the third server fails(claim 14 “predicting a failure in the computers constituting the first computer system by comparing the operating state information against a preset value; identifying, from the operating state information, a cause of the predicted failure and calculating, from the cause of failure, the performance information of the computer that makes recovery from the predicted failure possible; and changing the performance of one of the computers in the second computer system according to the calculated performance information.”).

Regarding claims 13-18, they are the method claims that the system of claims 4-9 implement and are rejected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130254588 A1 - Fujieda – also published under EP 2642388 A1 - standby system that takes over when failures are detected. Ensures that resource requirements are met.
US 20180267858 A1 - Bacha - BMC machine learning to predict when units will fail and will reboot them.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113